DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1, 16, 18 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a storage system comprising a grid and the elements as specifically claimed, wherein vehicle comprises an additional battery allowing the vehicle to move a relatively smaller distance during an exchange of the rechargeable battery wherein the charging station assembly comprises a plurality of charging stations located above each other, each charging station comprising a power source carrier for carrying one of the respective power sources, a charging station support for supporting the charging stations in relation to the base, a transportation device connected to the base for vertical displacement of the charging stations in relation to the base, wherein the transportation device is configured to vertically displace other charging stations to an upper location above the vehicle operating space or to a lower location below the vehicle operating space, wherein the vehicle is configured to move horizontally towards the power source carrier which is held at the exchange location to deliver a power source which is in need of charging to the power source carrier, wherein the vehicle is then configured to move horizontally away from the charging station while the charging station assembly is vertically displacing another power source which has been charged to an operational level to the exchange location, wherein the vehicle is configured to move horizontally towards the power source carrier again for delivery of the power source being charged to an operational level from the power source carrier to the vehicle.
Arguments filed 5/4/2022 are persuasive.  Wang does not teach the transportation device is configured to vertically displace other charging stations to an upper location above the vehicle operating space or to a lower location below the vehicle operating space as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        




/ASHLEY ROMANO/
Examiner, Art Unit 3652